          Case 1:20-cv-10832-AT-SN Document 74 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- --    Case No. 20-cv-10832 (AT)
Securities and Exchange Commission,                               :
                                                                  :
                                     Plaintiff,                   :
                                                                  :
          -against-                                               :   MOTION FOR ADMISSION
                                                                  :   PRO HAC VICE OF JOHN E.
Ripple Labs, Inc., Bradley Garlinghouse,                          :   DEATON
and Christian A. Larsen,                                          :
                                     Defendants,                  :
                                                                  :
Jordan Deaton, James Lamonte, Tyler Lamonte,                      :
Mya Lamonte, Mitchell Mckenna, Kristiana                          :
Warner, and all other similarly situated XRP holders, :
                                                                  :
                                     Proposed Intervenors. :
--------------------------------------------------------------- --

         Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern District of New York, I, John E. Deaton, hereby move this Court for an Order for

admission to practice pro hac vice to appear as counsel for the Proposed Intervenors in the

above-captioned case.

         I am a member in good standing of the bars of the states of Connecticut, Iowa, Rhode

Island, the Commonwealth of Massachusetts and the U.S. District Court for the District of Rhode

Island. There are no pending disciplinary proceedings against me in any state or federal court. I

have never been convicted of a felony. I have never been censured, suspended, disbarred or

denied admission or readmission by any court. I have attached the affidavit pursuant to Local

Rule 1.3. and Certificates of Good Standing from the states of Connecticut, Iowa, Rhode Island,

the Commonwealth of Massachusetts and the U.S. District Court for the District of Rhode Island

as Exhibits A, B, C, D, E and F respectively.
       Case 1:20-cv-10832-AT-SN Document 74 Filed 03/19/21 Page 2 of 2




Dated: March 19, 2021

                                               Respectfully Submitted,

                                               /s/ John E. Deaton
                                               John E. Deaton, Esq.
                                               Deaton Law Firm
                                               450 North Broadway
                                               East Providence, RI 02914
                                               (401) 351-6400
                                               (401) 351-6401(fax)
                                               All-Deaton@deatonlawfirm.com




                                      2
